Bell, J.
The conditional certificate issued to Mrs. Elizabeth R. Chism, was issued, as it recites upon its face, “ agreeably to the provisions of the act of the 4th of January, 1889,” extending donations of land to emigrants. The act of 4th of Jan., 1839, provided that no sale of a claim to land by virtue of a conditional certificate issued in accordance with its provisions, should be valid in law, or binding upon the person selling the same until an unconditional deed was obtained by the grantee. (O. & W. Dig., Art. 246, of the repealed laws; Graham v. Henry, 17 Tex. Rep., 164.)
The sale, therefore, of the interest of Mrs. Elizabeth R. Chism, in the land located by virtue of the conditional certificate, made by her to John E. Chism, on the 27th day of September, 1845, was not valid in law, or binding on her. But the act of the 4th of Febi'uary, 1854, entitled “ an act to authorize the county courts to issue unconditional headright certificates where conditional certificates only have issued,” provides in its 4th section that unconditional certificates may be issued, in certain cases, to the assignees of conditional certificates issued under the act of the 4th of January, 1839. This section provides, however, that if the party in whose right the conditional certificate- issued, be dead *371at the passage of the act, (4th February, 1854,) then the unconditional certificate shall only issue in the name of his heirs.
We are of opinion that by this statute of the 4th of February, 1854, the government intended to declare its willingness to recognize sales formerly made of conditional certificates issued under the law of the 4th of January, 1889, as valid contracts, provided the parties chose so to regard them; or, in other words, to declare that such sales should no longer be considered as lying under legal condemnation, leaving it to the parties to give effect to them or not, as they might choose. The legislature did not intend by the act of 1854, to declare such sales to be valid contracts contrary to the will of the grantee of the conditional certificate, in whom the interest conferred by the certificate remained, according to the terms of the former law. To do this would have been to transcend the just power of the legislature. But we think, further, that the 4th section of the act of 1854 amounted to a repeal by the legislature, of the prohibition of sales of conditional certificates by the original grantees of such certificates, after the passage of that act; and that the grantees of such certificates could sell the same after that act went into effect. This view leads us to the conclusion that the sale made by Mrs. Elizabeth R. Gooch (formerly Mrs. Chism,) and her husband, to Alexander V. Chism, on the 8th day of May, 1854, was a valid sale of her interest in the conditional certificate formerly issued to her, and passed the interest in the same to Alexander V. Chism. The demurrer was, therefore, properly sustained, and the judgment of the District Court is affirmed.
Judgment affirmed.»